United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 08-1091
                                ________________

                                          *
United States of America,                 *
                                          *
               Appellee,                  *      Appeal from the United States
                                          *      District Court for the
      v.                                  *      Northern District of Iowa.
                                          *
Justin Cole,                              *            [PUBLISHED]
                                          *
               Appellant.                 *
                                          *

                                ________________

                             Submitted: May 14, 2008
                                 Filed: August 12, 2008 (Corrected: 8/14/2008)
                               ________________

Before RILEY, BOWMAN, and HANSEN, Circuit Judges.
                        ________________

HANSEN, Circuit Judge.

      Justin Cole appeals his convictions and sentence on two drug-related counts.
Cole raises three arguments: (1) that at trial, the Government failed to prove beyond
a reasonable doubt that the substance he possessed was crack cocaine, (2) that the
district court1 abused its discretion in admitting his prior convictions under Rule
404(b), and (3) that the district court erred in applying a preponderance of the
evidence standard at sentencing when determining drug quantity. We affirm.

                                          I.

        Cole was arrested at his residence in connection with the execution of a search
warrant by the Tri-County Drug Task Force. The officers seized a small plastic
baggie containing cocaine residue, a baggie of marijuana weighing 2.3 grams, and a
blunt (a cigar in which the tobacco has been removed and replaced with marijuana)
containing .8 grams of marijuana. In a kitchen canister they found 47.58 grams of
what appeared to be cocaine base. A digital scale and two boxes of plastic sandwich
bags were found above the canister. Officers seized $726 from Cole's person. The
Iowa Division of Criminal Investigation laboratory tested the substance found in the
canister and determined that it was cocaine base. The lab chemist, Patricia Krahn,
testified that from her experience and observation, this cocaine base was in the crack
form. At trial, two of Cole's neighbors testified concerning additional amounts of
crack, totaling 141 grams, that they had observed Cole purchase. There was also
testimony that Cole had sold crack to certain individuals.

      Prior to trial, the district court ruled that Cole's previous convictions were
admissible for the purpose of demonstrating intent, knowledge, motive, and lack of
mistake or accident. Fed. R. Evid. 404(b). Cole then stipulated that he had been
previously convicted of three state law offenses–possession of marijuana on October
19, 2000, and on February 10, 2004, and possession of marijuana along with
possession of cocaine base with intent to distribute on January 9, 2000. Cole
preserved his objection to the Rule 404(b) ruling.


      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.

                                         -2-
       A federal jury returned guilty verdicts on two counts of the three-count
superseding indictment brought against Cole. The district court denied Cole's motion
for a new trial and entered a judgment of conviction on count 1 for possession with
intent to distribute 5 grams or more of crack cocaine within 1,000 feet of a school after
a prior felony drug conviction, see 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), 851, and
860; and on count 2 for possession of marijuana after two previous possession of
marijuana convictions, see 21 U.S.C. §§ 844(a), 851. The Presentence Investigation
Report assessed Cole with 189.33 grams of crack cocaine and 3.1 grams of marijuana
based upon the trial testimony. The district court determined that the Government had
proven by a preponderance of the evidence that Cole was responsible for a drug
quantity of 150 grams or more of crack cocaine. After calculating the advisory
guidelines range (including an adjustment in accordance with the crack amendment),
the district court departed upward on the basis that Cole's criminal history was under
represented and varied downward on the basis of the disparity in sentencing between
crack and powder cocaine. See Kimbrough v. United States, 128 S. Ct. 558 (2007).
The district court ultimately sentenced Cole to 210 months of imprisonment.

                                            II.

       Cole first asserts that the district court erred in denying his motion for a new
trial. A district court may grant a new trial "if the interest of justice so requires." Fed.
R. Crim. P. 33(a). We review the denial of a new trial motion for an abuse of
discretion, and we "will reverse only if the evidence weighs heavily enough against
the verdict that a miscarriage of justice may have occurred." United States v. Walker,
393 F.3d 842, 848 (8th Cir.) (internal marks omitted), cert. denied, 546 U.S. 953
(2005). The authority to grant a new trial "should be exercised sparingly and with
caution." United States v. Sturdivant, 513 F.3d 795, 802 (8th Cir. 2008) (internal
marks omitted).




                                            -3-
       Cole's motion for a new trial was based on his assertion that the Government
failed to prove beyond a reasonable doubt that the substance he possessed was crack
cocaine, which is the type of cocaine base contemplated in 21 U.S.C. § 841. He
argues that the Government failed to prove that the substance seized was crack
because there was no evidence of the presence of baking soda. He also asserts that
witness identification of the substance as crack from appearance alone is insufficient
to meet the Government's burden.

       The jury instructions in this case stated that to convict, the jury must find that
the cocaine base was in the crack form. The instructions also informed the jury that
crack "is usually prepared by processing cocaine hydrochloride and sodium
bicarbonate (baking soda) and that usually appears in a lumpy, rocklike form." (Jury
Instr. No. 2.) This is consistent with our cases stating that crack is the predominant
form of cocaine base and that the term "cocaine base" as used in § 841 is intended to
proscribe the use of crack. United States v. Vesey, 330 F.3d 1070, 1073 (8th Cir.
2003) (stating also that both "[t]he statute and our case law use the more generic term
'cocaine base' synonymously with the term 'crack'"); see also United States v.
Crawford, 83 F.3d 964, 966 (8th Cir.) (citing with approval the Seventh Circuit's
conclusion that "Congress intended the term cocaine base to refer to 'crack,' the
smokable form of cocaine made by dissolving cocaine hydrochloride in water and
baking soda and reducing it to a solid substance"), cert. denied, 519 U.S. 903 (1996).
Although we have acknowledged that crack is usually processed using baking soda,
nothing in the statute requires a chemical showing of the presence of baking soda or
evidence that baking soda was actually used to make the crack at issue. We have held
that the Government is not required to demonstrate the presence of baking soda in
order to prove that the substance at issue is crack. See United States v. Whitehead,
487 F.3d 1068, 1072 (8th Cir.), cert. denied, 128 S. Ct. 693 (2007); United States v.
Brown, 156 F.3d 813, 816 (8th Cir. 1998); United States v. Stewart, 122 F.3d 625,
628 (8th Cir. 1997).



                                          -4-
       Cole asserts that these holdings are not controlling because they were rendered
in the sentencing context where the burden of proof is by a preponderance of the
evidence rather than beyond a reasonable doubt. The burden of proof, however, does
not alter our conclusion that the Government is not required to demonstrate the
presence of baking soda in order to prove (beyond a reasonable doubt) that the
substance is crack. It is well established in this circuit that the identity of a controlled
substance can be proven beyond a reasonable doubt by circumstantial evidence and
opinion testimony. See, e.g., United States v. Williams, 982 F.2d 1209, 1211-12 (8th
Cir. 1992) (holding the evidence was sufficient to sustain the jury's finding that the
substance was crack based on an expert's testimony that the substance was in the crack
form, a chemical test indicating the presence of cocaine, and the testimony of an
experienced narcotics agent who performed no chemical testing); United States v.
Westbrook, 896 F.2d 330, 336 (8th Cir. 1990) (stating circumstantial evidence of a
drug's identity may include opinion testimony of a witness who has experience with
the substance); United States v. Meeks, 857 F.2d 1201, 1204 (8th Cir. 1988) ("The
identity of a substance may be established by indirect circumstantial evidence beyond
a reasonable doubt."). Other circuits agree. See, e.g., United States v. Hearn, No. 07-
1613, 2008 WL 2778934, at *8 (7th Cir. July 18, 2008) (holding as established that
the Government may prove a substance is crack by circumstantial testimony of those
familiar with the drug); United States v. Baggett, 954 F.2d 674, 677 (11th Cir.)
(stating that "[t]he law is quite clear that the introduction of a chemical analysis of the
substance is not essential to conviction," (internal marks omitted) and cases cited
therein), cert. denied, 504 U.S. 992 (1992).

      Here, the Government presented the lab report identifying the off-white
substance as cocaine base and the chemist's testimony that this cocaine base was in the
crack form. The chemist stated that she does not use street names in her lab reports
and indicated that, although processing crack with baking soda is the most common
method, the sodium bicarbonate may all be used up in the manufacturing process and
not appear in chemical testing. Additional identifying testimony came from an

                                            -5-
officer with years of experience seizing crack and purchasing it as an undercover
officer who testified that crack is an off-white, rocklike substance and that this
substance was crack. Lay witness testimony also indicated that the substance seized
was what the witness knew to be crack. No miscarriage of justice occurred in this
case because the evidence was sufficient for a jury to identify the substance as crack
beyond a reasonable doubt, and the jury did so. The district court did not err in
denying Cole's motion for a new trial. Cf. United States v. Edwards, 397 F.3d 570,
577 (7th Cir.2005) (reaffirming that cocaine base as used in § 841(b) means crack and
reversing enhanced sentence for cocaine base where the district court found that the
substance was a noncrack form of cocaine base).

       Cole next argues that the district court abused its discretion in admitting his
prior convictions. Character or propensity evidence is inadmissible to prove that the
defendant acted in conformity with his prior actions, but prior crimes "may . . . be
admissible for other purposes, such as proof of motive, opportunity, intent,
preparation, plan, knowledge, identity, or absence of mistake or accident." Fed. R.
Evid. 404(b); see United States v. Thomas, 398 F.3d 1058, 1062 (8th Cir. 2005). Cole
argues that this court's precedents improperly interpret Rule 404(b) as a rule of
inclusion. This argument is without merit. We have long viewed Rule 404(b) as a
rule of inclusion, see United States v. Brown, 499 F.3d 817, 822 (8th Cir. 2007), cert.
denied, 128 S. Ct. 1222 (2008), and in our circuit, one panel is not at liberty to
overrule the decision of another, see United States v. Prior, 107 F.3d 654, 660 (8th
Cir.), cert. denied, 522 U.S. 824 (1997).

       Cole also asserts that the district court abused its discretion because proving
propensity was the only rational reason for the Government to offer the evidence of
his convictions from 2000 and 2004. We review the district court’s decision to admit
evidence under this rule for an abuse of discretion. Brown, 499 F.3d at 822. Evidence
of a prior conviction is admissible pursuant to Rule 404(b) if it is relevant to a material
issue such as knowledge or intent, similar in kind and reasonably close in time to the

                                           -6-
crime charged, proven by a preponderance of the evidence, and not unfairly
prejudicial under Rule 403. Thomas, 398 F.3d at 1062. "We will reverse the district
court's determination that a prior conviction is admissible only when the evidence
clearly has no bearing on the case and was introduced solely to prove the defendant's
propensity to commit criminal acts." United States v. Williams, No. 07-3251, 2008
WL 2875812, at *3 (8th Cir. July 28, 2008) (internal marks omitted). We have
frequently upheld the admission of prior drug convictions for the purpose of proving
intent and knowledge where the defendant denied the charged drug offense. Id.;
United States v. Marquez, 462 F.3d 826, 830 (8th Cir. 2006). We bear in mind that
all Rule 404(b) evidence is inherently prejudicial, but "the test under Rule 403 is
whether its probative value is substantially outweighed by the danger of unfair
prejudice." United States v. Cook, 454 F.3d 938, 941 (8th Cir. 2006) (emphasis in
original).

       The district court did not abuse its discretion by admitting Cole's prior
convictions for the limited purposes of showing intent and knowledge. Cole denied
committing the charged offenses, and the prior convictions were very similar to the
crimes charged. The prior convictions occurred within three to seven years prior to
the current charges, and Cole had spent some of that time in jail. Additionally, the
probative value of the prior convictions was not substantially outweighed by the
danger of unfair prejudice because any such risk was minimized by the stipulation,
which recited only the dates of conviction and the crimes, and the district court's
limiting instruction to the jury. See Marquez, 462 F.3d at 830 (upholding the
admission of a very similar 11-year old prior conviction).

      Cole's final argument is that the district court erred at sentencing by applying
a preponderance of the evidence standard to determine drug quantity in excess of that
found by the jury. The jury found that he possessed with intent to deliver 5 grams or
more of crack cocaine, and Cole argues that to base his sentence on any amount over
5 grams, the quantity must be proven beyond a reasonable doubt. We have previously

                                         -7-
held that under an advisory guidelines sentencing scheme, the standard of proof for
judicial fact-finding at sentencing is proof by a preponderance of the evidence and that
this standard satisfies both the Sixth Amendment, see United States v. Davis, 457 F.3d
817, 825 (8th Cir. 2006), cert. denied, 127 S. Ct. 1386 (2007), and the Fifth
Amendment's guarantee of due process, see United States v. Okai, 454 F.3d 848, 851
(8th Cir.), cert. denied, 127 S. Ct. 697 (2006). See also United States v. McKay, 431
F.3d 1085, 1094 (8th Cir. 2005) (noting this court has "squarely rejected" the
proposition that it is error for a district court to find drug quantity by a preponderance
of the evidence at sentencing), cert. denied, 547 U.S. 1174, and cert. denied, 127 S.
Ct. 46 (2006). Cole does not argue that the district court's drug quantity determination
is clearly erroneous or that his sentence is otherwise unreasonable.

                                           III.

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                           -8-